DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
Applicant’s argument: Normando describes that the projector modifies the precoding matrix M based on the projection matrix to arrive at a modified precoding matrix comprising columns representing the number of projected data streams. However, Normando does not disclose obtaining beamforming weights based on interference subspace and the beamforming weights configured to modify a radiation pattern in a communication direction of at least one interference source. In addition Normando does not disclose performing wireless communications based on the beamforming weights… Normando fails to disclose, teach or suggest: 
i. obtaining beamforming weights based on the first interference subspace, 
ii. the beamforming weights configured to modify a radiation pattern in at least one communication direction of at least one interference source; and 
iii. perform wireless communications based on the beamforming weights, as recited in Claim 1.


With respect to feature i, the interference subspace is obtained in step 820 of Fig. 8 (and further explained in paras. 0066 and 0067 as obtaining the interference subspace which is determining the direction(s) of external interference in the form of an estimated covariance matrix), and projecting the signal onto a desired subspace (step 830, Fig. 8, para. 0068, orthogonal to the interference subspace). Steps 820 and 830 are further detailed in Fig. 10 and includes determining a precoding matrix 1030 (para. 0075) and a projection matrix 1040 based on the estimated covariance matrix (para. 0076; the covariance matrix conveys the interference subspace information, see para. 0067). And finally in step 1050, the projector 650 modifies the precoding matrix based on the projection matrix to arrive at a modified precoding matrix (para. 0078, wherein the “modified precoding matrix” based on the covariance/interference subspace corresponds to the claimed “beamforming weights based on the first interference subspace”).
With respect to feature ii, Normando further discloses the aligning the users channel to the subspace orthogonal to the external interference subspace, (using singular values of the interference covariance matrix to obtain the projection matrix and thus the modified precoding matrix, i.e. “beamforming weights” para. 0072, see also para. 0041). Thus, the “modified precoding matrix” of Normando corresponds to the claimed “the beamforming weights configured to modify a radiation pattern in at least one communication direction of at least one interference source”.

The updated references to different paragraphs better clarify the aspects of previously cited Figs. 8 and 10, which properly disclose everything recited in the claims including features i-iii. The rejections of 4/1/2021 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Normando et al. (EP 2696513, cited in the IDS, hereinafter “Normando”).
Regarding claims 1 and 18, Normando discloses a first radio node comprising processing circuitry configured to configure the first radio node to: 

obtain beamforming weights based on the first interference subspace, the beamforming weights configured to modify a radiation pattern in at least one communication direction of at least one interference source (step 1050, projector 650 modifies precoding matrix M based on projection matrix P, to project signal to be transmitted into desired signal space that is orthogonal to the interference subspace, para. 0072, 0078; to avoid the external interference, para. 0065); and  
perform wireless communications based on the beamforming weights (transmit based on the desired signal subspace, 840, Fig. 8, para. 0068, see also Fig. 11, para. 0080).

Regarding claim 2, Normando further discloses the first interference subspace is an uplink interference subspace (determining interference subspace is viewed as determining the direction(s) of external interference, received/measured at the interference analyzer 640 of the network node, see Figs. 6 and 8, para. 0065, interference of a wireless terminal received at a network node corresponds to “uplink”); and
the modified radiation pattern being in a downlink interference subspace (transceiver 620 transmits the signal to the wireless terminal projected onto the desired signal subspace, para. 0080, transmitting from the network node to the wireless terminal corresponds to “downlink”).


obtain an estimate of the downlink interference subspace based on the uplink interference subspace, wherein the uplink interference subspace corresponds to an uplink set of eigenvectors (determine interference subspace 820, Fig. 8, determine projection matrix 1040, using singular value decomposition, para. 0073, eigenvectors inherent in singular value decomposition, Fig. 10); and
the obtaining of the beamforming weights being based on the estimate of the downlink interference subspace (modify precoding matrix based on projection matrix which is based on the singular vectors of the covariance/interference subspace, 1050, para. 0076, 0077, Fig. 10).

Regarding claim 5, Normando further discloses wherein the modified radiation pattern in at least one communication direction of at least one interference source is configured to reduce the downlink transmission radiation pattern in at least one communication direction of the at least one interference source (step 1050, projector 650 modifies precoding matrix M based on projection matrix P, to project signal to be transmitted into desired signal space that is orthogonal to the interference subspace, para. 0072, 0078; streams in the direction of external interference are sacrificed, para. 0079).

Regarding claim 15, Normando further discloses wherein the radiation pattern is modified in at least one communication direction of at least one interference source by removing a signal contribution that lies in an estimated downlink interference subspace by 

Regarding claim 19, Normando further discloses wherein the first interference subspace is an uplink interference subspace (determining interference subspace is viewed as determining the direction(s) of external interference, received/measured at the interference analyzer 640 of the network node, see Figs. 6 and 8, para. 0065, interference of a wireless terminal received at a network node corresponds to “uplink”); and 
the modified radiation pattern being in a downlink interference subspace (transceiver 620 transmits the signal to the wireless terminal projected onto the desired signal subspace, para. 0080, transmitting from the network node to the wireless terminal corresponds to “downlink”), 
wherein the modified radiation pattern in at least one communication direction of at least one interference source is configured to reduce the downlink transmission radiation pattern in at least one communication direction of the at least one interference source (step 1050, projector 650 modifies precoding matrix M based on projection matrix P, to project signal to be transmitted into desired signal space that is orthogonal to the interference subspace, para. 0072, 0078), the method further comprising: 
obtaining an estimate of the downlink interference subspace based on the uplink interference subspace, wherein the uplink interference subspace corresponds to an uplink set of eigenvectors (determine interference subspace 820, Fig. 8, determine projection matrix 
the obtaining of the beamforming weights being based on the estimate of the downlink interference subspace (modify precoding matrix based on projection matrix which is based on the singular vectors of the covariance/interference subspace, 1050, para. 0076, 0077, Fig. 10).

Allowable Subject Matter
Claims 6-7, 9, 10-14, 16-17, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.